Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K for the year ended June 30,2008 of Auburn Bancorp, Inc. (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rachel A. Haines, Senior Vice President, Treasurer and Principal Financial Officer of the Company, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. The foregoing certification shall not be deemed to be filed for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to liability under that section.This certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act except to the extent this Exhibit32.2 is expressly and specifically incorporated by reference in any such filing. Date: September 29, 2008 /s/ Rachel A. Haines Name:Rachel A. Haines Title:Senior Vice President, Treasurer and PrincipalFinancialOfficer A signed original of this written statement required by 18U.S.C. Section1350 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
